DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-8 of U.S. Patent No. 10,971,600 B2 (hereinafter ‘patent-600’). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

Claims 1-5 and 7-8 of patent-600 are directed to a transistor.  Claims 1-7 of the instant application correspond to claims 1-7 of patent-600, written in the form of a method for forming a transistor.  The limitations of claims 1-7 recite the material and structure of the transistor, and only recite generic processes for forming the transistor structure (‘forming’, ‘disposing’).  Such generic processes are inherently required in order to fabricate the transistor recited in patent-600, and therefore do not serve to further limit the scope of the claims.

U.S. Patent No. 10,971,600 B2
Present Application 17/154,755
Difference
Claim 1:
1. A transistor comprising: 


a gate comprising a gate dielectric over a first portion of a semiconductor fin and a gate electrode over the gate dielectric; 


a blocking material on a second portion of the semiconductor fin adjacent the first portion, the blocking material comprising silicon, carbon, and nitrogen; 

an interlayer dielectric material on a third portion of the semiconductor fin adjacent to the second portion; and 

a gate sidewall spacer on the blocking material and adjacent the gate, wherein the blocking material and the gate sidewall spacer are adjacent to the interlayer dielectric material and between the gate and the interlayer dielectric material.
Claim 1:
1. A method for fabricating a transistor comprising: 

forming a gate comprising a gate dielectric over a first portion of a semiconductor fin and a gate electrode over the gate dielectric; 

disposing a blocking material on a second portion of the semiconductor fin adjacent the first portion, the blocking material comprising silicon, carbon, and nitrogen;

forming an interlayer dielectric material on a third portion of the semiconductor fin adjacent to the second portion; and 

forming a gate sidewall spacer on the blocking material and adjacent the gate, wherein the blocking material and the gate sidewall spacer are adjacent to the interlayer dielectric material and between the gate and the interlayer dielectric material.
Substantially equivalent, since the method steps in the application do not recite any particular processes which patentably distinguish over the product in the patent.
Claim 2:
2. The transistor of claim 1, further comprising: 

an implant region within the semiconductor fin and under at least the blocking material.
Claim 2:

2. The method of claim 1, further comprising: 

forming an implant region within the semiconductor fin and under at least the blocking material.
Same
Claim 3:
3. The transistor of claim 2, wherein the implant region comprises at least one of nitrogen, oxygen, boron, phosphorus, arsenic, antimony, carbon, argon, helium, or xenon.
Claim 3:
3. The method of claim 2, wherein the implant region comprises at least one of nitrogen, oxygen, boron, phosphorus, arsenic, antimony, carbon, argon, helium, or xenon.
Same
Claim 4:
4. The transistor of claim 1, wherein the gate sidewall spacer comprises silicon and nitrogen, the gate dielectric comprises a high-k gate dielectric and the gate electrode comprises a metal gate.
Claim 4:
4. The method of claim 1, wherein the gate sidewall spacer comprises silicon and nitrogen, the gate dielectric comprises a high-k gate dielectric and the gate electrode comprises a metal gate.
Same
Claim 5:
5. The transistor of claim 1, wherein the blocking material comprises at least one of silicon oxide, silicon oxynitride, silicon nitride, silicon carbide, silicon oxycarbide, or aluminum oxide.
Claim 5:
5. The method of claim 1, wherein the blocking material comprises at least one of silicon oxide, silicon oxynitride, silicon nitride, silicon carbide, silicon oxycarbide, or aluminum oxide.
Same
Claim 7:
7. The transistor of claim 1, wherein the gate sidewall spacer comprises at least one of silicon oxide, silicon, nitride, silicon oxynitride, silicon carbide, silicon oxycarbide, boron nitride, boron carbide, boron carbonitride, boron phosphide, boron sulfide, polyphosphazene, or aluminum oxide, 
Claim 6:
6. The method of claim 1, wherein the gate sidewall spacer comprises at least one of silicon oxide, silicon, nitride, silicon oxynitride, silicon carbide, silicon oxycarbide, boron nitride, boron carbide, boron carbonitride, boron phosphide, boron sulfide, polyphosphazene, or aluminum oxide.
Limitations of claim 6 recited in claim 7 of patent-600.
Claim 8:
8. The transistor of claim 1, wherein the semiconductor fin comprises an undercut fin comprising a nanowire and the gate substantially wraps around the semiconductor fin.
Claim 7:
7. The method of claim 1, wherein the semiconductor fin comprises an undercut fin comprising a nanowire and the gate substantially wraps around the semiconductor fin.
Same



2. Claims 8-11, 13-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10, 15 and 16 of U.S. Patent No. 10,396,176 B2 (hereinafter ‘patent-176’). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 8-11, 13-18 and 20 of the present application disclose substantially same subject matter as claims 1, 3, 8, 10, 15 and 16 of patent-176, with the exceptions as noted below.  The only additional limitation of the present application is the particular material use to form the blocking material layer.  However, this material is disclosed in claim 1 of patent-600.

U.S. Patent No. 10,396,176 B2
Present Application 17/154,755
Difference
Claim 1:
1. A method for fabricating a transistor comprising:

forming a blocking material on a semiconductor fin; 


disposing a dummy gate on at least a first portion of the blocking material, wherein the dummy gate and the blocking material comprise different surface chemistries; 

selectively forming a conformal layer on an entirety of the dummy gate, wherein the conformal layer has an etch selectivity with respect to the blocking material and wherein the conformal layer is not formed on at least a second portion of the blocking material; 

removing exposed portions of the blocking material by an etch wherein the conformal layer protects the dummy gate during the etch; 

forming an interlayer dielectric material adjacent to a sidewall of the conformal layer and exposing the dummy gate; 

removing the dummy gate and a portion of the blocking material to expose a third portion of the semiconductor fin; 

disposing a gate dielectric on the third portion of the semiconductor fin and a gate electrode on the gate dielectric; and

forming, prior to selectively forming the conformal layer, a blocking self-assembled monolayer on at least a portion of the blocking material, wherein said removing the dummy gate and the portion of the blocking material further comprises removing a portion of the blocking self-assembled monolayer.
Claim 8:
8. A method for fabricating a transistor comprising: 

forming a blocking material on a semiconductor fin, the blocking material comprising silicon, carbon, and nitrogen; 

disposing a dummy gate on at least a first portion of the blocking material, wherein the dummy gate and the blocking material comprise different surface chemistries; 

selectively forming a conformal layer on an entirety of the dummy gate, wherein the conformal layer has an etch selectivity with respect to the blocking material and wherein the conformal layer is not formed on at least a second portion of the blocking material; 

etching exposed portions of the blocking material, wherein the conformal layer protects the dummy gate during the etch; 


forming an interlayer dielectric material adjacent to a sidewall of the conformal layer and exposing the dummy gate; 

removing the dummy gate and a portion of the blocking material to expose a third portion of the semiconductor fin; and 

disposing a gate dielectric on the third portion of the semiconductor fin and a gate electrode on the gate dielectric.




Application further limits the material of the blocking layer.  However, this material is disclosed in claim 1 of patent-600.































Application removes the limitation of forming a blocking self-assembled monolayer.
Claim 8:
8. The method of claim 1, wherein the blocking material comprises at least one of silicon oxide, silicon oxynitride, silicon nitride, silicon carbide, silicon oxycarbide, or aluminum oxide.
Claim 9:
9. The method of claim 8, wherein the blocking material comprises at least one of silicon oxide, silicon oxynitride, silicon nitride, silicon carbide, silicon oxycarbide, or aluminum oxide.
Same
Claim 3:
3. The method of claim 1, further comprising: 

performing, prior to selectively forming the conformal layer on the dummy gate, an implant into the gate to form an implant region within the gate.
Claim 10:
10. The method of claim 8, further comprising: 

performing, prior to selectively forming the conformal layer on the dummy gate, an implant into the dummy gate to form an implant region within the dummy gate.

Same
Claim 15:
15. The integrated circuit of claim 14, wherein the implant region comprises at least one of nitrogen, oxygen, boron, phosphorus, arsenic, antimony, carbon, argon, helium, or xenon.
Claim 11:
11. The method of claim 10, wherein the implant region comprises at least one of nitrogen, oxygen, boron, phosphorus, arsenic, antimony, carbon, argon, helium, or xenon.

Same
N/A
Claim 12:
12. The method of claim 10, wherein the dummy gate comprises polysilicon, the implant comprises a carbon implant, and selectively forming the conformal layer comprises an anneal.
No corresponding claim in Patent-176
Claim 16:
16. The integrated circuit of claim 11, wherein the blocking material comprises silicon oxide, the gate sidewall spacer comprises silicon nitride, the gate dielectric comprises a high-k gate dielectric and the gate electrode comprises a metal gate.
Claim 13:
13. The method of claim 8, wherein the gate sidewall spacer comprises silicon and nitrogen, the gate dielectric comprises a high-k gate dielectric and the gate electrode comprises a metal gate.
Same
Claim 10:
10. The method of claim 1, wherein the semiconductor fin comprises an undercut fin comprising a nanowire and the gate substantially wraps around the semiconductor fin.
Claim 14:
14. The method of claim 8, wherein the semiconductor fin comprises an undercut fin comprising a nanowire and the gate substantially wraps around the semiconductor fin.
Same
Claim 1:
1. A method for fabricating a transistor comprising: 

forming a blocking material on a semiconductor fin; 


disposing a dummy gate on at least a first portion of the blocking material, wherein the dummy gate and the blocking material comprise different surface chemistries; 

selectively forming a conformal layer on an entirety of the dummy gate, wherein the conformal layer has an etch selectivity with respect to the blocking material and wherein the conformal layer is not formed on at least a second portion of the blocking material; 

removing exposed portions of the blocking material by an etch wherein the conformal layer protects the dummy gate during the etch; 

forming an interlayer dielectric material adjacent to a sidewall of the conformal layer and exposing the dummy gate; 

removing the dummy gate and a portion of the blocking material to expose a third portion of the semiconductor fin; 

disposing a gate dielectric on the third portion of the semiconductor fin and a gate electrode on the gate dielectric; and 

forming, prior to selectively forming the conformal layer, a blocking self-assembled monolayer on at least a portion of the blocking material, wherein said removing the dummy gate and the portion of the blocking material further comprises removing a portion of the blocking self-assembled monolayer.
Claim 15:
15. A method for fabricating a transistor comprising: 

forming a blocking material on a semiconductor fin, the blocking material comprising silicon, carbon, and nitrogen; 

disposing a dummy gate on at least a first portion of the blocking material, the dummy gate and the blocking material comprising different surface chemistries; 


selectively forming a conformal layer on the dummy gate, the conformal layer having an etch selectivity with respect to the blocking material; 




etching exposed portions of the blocking material; 




forming an interlayer dielectric material adjacent to a sidewall of the conformal layer and exposing the dummy gate; and 

replacing the dummy gate with a gate stack.





Application further limits the material of the blocking layer.  However, this material is disclosed in claim 1 of patent-600.


Remaining limitations of Application recited in claim 1 of patent-176
Claim 8:
8. The method of claim 1, wherein the blocking material comprises at least one of silicon oxide, silicon oxynitride, silicon nitride, silicon carbide, silicon oxycarbide, or aluminum oxide.
Claim 16:
16. The method of claim 15, wherein the blocking material comprises at least one of silicon oxide, silicon oxynitride, silicon nitride, silicon carbide, silicon oxycarbide, or aluminum oxide.
Same
Claim 3:
3. The method of claim 1, further comprising: 

performing, prior to selectively forming the conformal layer on the dummy gate, an implant into the gate to form an implant region within the gate.
Claim 17:
17. The method of claim 15, further comprising: 

performing, prior to selectively forming the conformal layer on the dummy gate, an implant into the dummy gate to form an implant region within the dummy gate.
Same
Claim 15:
15. The integrated circuit of claim 14, wherein the implant region comprises at least one of nitrogen, oxygen, boron, phosphorus, arsenic, antimony, carbon, argon, helium, or xenon.
Claim 18:
18. The method of claim 17, wherein the implant region comprises at least one of nitrogen, oxygen, boron, phosphorus, arsenic, antimony, carbon, argon, helium, or xenon.
Same
N/A
Claim 19:
19. The method of claim 17, wherein the dummy gate comprises polysilicon, the implant comprises a carbon implant, and selectively forming the conformal layer comprises an anneal.
No corresponding claim in patent-176.  However, substantially duplicate subject matter as claim 12 of the present Application.
Claim 10:
10. The method of claim 1, wherein the semiconductor fin comprises an undercut fin comprising a nanowire and the gate substantially wraps around the semiconductor fin.
Claim 20:
20. The method of claim 15, wherein the semiconductor fin comprises an undercut fin comprising a nanowire and the gate substantially wraps around the semiconductor fin
Same


Although claims 12 and 19 have no corresponding claim in either patent-600 or patent-176, claim 19 is a substantial duplicate of 12, reciting the same subject matter and depending on a broader independent claim.  Therefore, claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejection(s), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art fails to teach or clearly suggest the limitations stating:
a blocking material on a second portion of the semiconductor fin adjacent the first portion, the blocking material comprising silicon, carbon, and nitrogen,
an interlayer dielectric material on the third portion of the semiconductor fin adjacent to the second portion; and 
a gate sidewall spacer on the blocking material and adjacent the gate, 
wherein the blocking material and the gate sidewall spacer are adjacent to the interlayer dielectric material and between the gate and the interlayer dielectric material.

Cai et al. (PG Pub. No. US 2015/0137271 A1) teaches a blocking material (130) on a second portion of a semiconductor fin (106) adjacent a first portion of the semiconductor fin (fig. 2H: 130 disposed over portion of 106 adjacent to 124/126), the blocking material comprising silicon and nitrogen (¶ 0042)
an interlayer dielectric material (116) on the third portion of the semiconductor fin adjacent to the second portion (fig. 2H: 116 on portion of 106 adjacent to 130); and 
a gate sidewall spacer (118) on the blocking material and adjacent the gate (fig. 2H: 118 disposed on 130 adjacent to 128/132), 
wherein the blocking material and the gate sidewall spacer are adjacent to the interlayer dielectric material and the gate sidewall spacer is between the gate and the interlayer dielectric material (fig. 2H: 130 and 118 adjacent to 116 and 118 is between 128/132 and 116).
However, Cai is silent to the blocking material further comprising carbon, or the blocking material is disposed between the gate and the interlayer dielectric material as required by independent claims 1, 8 and 15.
Khakifirooz et al. (PG Pub. No. US 2014/0124840 A1) teaches blocking material 45 disposed on fin structure 32/34/36 between gate 54 and interlayer dielectric material 60 (see fig. 11B among others), but is silent to the blocking material comprising silicon, carbon and nitrogen as required by independent claims 2 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894